

EXHIBIT 10.1


EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”), dated as of June 11, 2020 (the
“Effective Date”), states our agreement with respect to the employment of Brian
Harper (“you”) by RPT Realty, Inc., a Michigan corporation (together with any
such other entity as may be designated by the Trust to serve as your employer
pursuant to this Agreement from time to time that either is the Trust or a
subsidiary of the Trust, the “Employer”), which is a subsidiary of RPT Realty, a
Maryland real estate investment trust (the “Trust”). You and the Trust are
parties to an Employment Agreement dated April 4, 2018 (the “Prior Agreement”),
and you and the Trust desire to enter into this Agreement to supersede the Prior
Agreement as of the Effective Date.


1.Your Employment Duties and Responsibilities. During the “Term” (as defined in
paragraph 2 below), you will be employed by the Employer and will serve as the
Chief Executive Officer and President of the Trust. You will devote
substantially all of your full working time and attention, as well as your best
efforts, to such position. You will report to the Board of Trustees of the Trust
(the “Board”) and will have such authority and responsibilities and perform such
duties for the Trust as are generally consistent with those of the Chief
Executive Officer and President of a publicly traded real estate investment
trust. You currently serve as a member of the Board, and you agree to serve as a
member of the Board during the Term. Throughout this Agreement, references to
your employment by the “Trust” shall be deemed to refer to your employment by
the Employer and references to employment practices, policies, procedures,
benefits and other similar matters of or provided by the “Trust” shall be deemed
to refer to or include, as applicable, such practices, policies, procedures,
benefits and other similar matters of or provided by the Employer.


2.Term. The term of this Agreement shall commence on the Effective Date and will
continue, subject to the termination provisions set forth in paragraph 5 below,
through June 30, 2025 (the “Current Term”). The Current Term shall automatically
be extended for successive one-year periods (each, a “Renewal Term”), unless
either party gives the other party written notice of non-renewal at least 90
days prior to the expiration of the Current Term or then current Renewal Term,
as applicable. In addition, in the event that a Change in Control occurs within
24 months prior to the scheduled expiration of the Current Term or a Renewal
Term, you may elect, by written notice to the Trust within 30 days after the
Change in Control, to extend the expiration of the Current Term or then current
Renewal Term until the date that is 24 months after such Change in Control. The
period of your employment hereunder consisting of the Current Term and all
Renewal Terms, if any, is herein referred to as the “Term.” In the event you
terminate your employment under this Agreement other than in accordance with
paragraph 5(e), you will give the Trust at least 60 days prior written notice of
your resignation during the Term.


3.Compensation
.
(a)Your initial base salary will be at the annual rate of $775,000 (if and as
increased from time to time, your “Base Salary”) payable in accordance with the
Trust’s standard payroll procedures and subject to applicable withholding;
provided that, for 2020, your Base Salary shall be reduced by 40% for all pay
periods beginning on or after May 8, 2020 and ending on December 27, 2020 (the
“Salary Reduction”); but, provided further, that for purposes of your rights
under this Agreement, including without limitation paragraphs 3(b), 5 and 6
below, and any employee benefits provided by the Trust under any applicable plan
determined, in each case, by reference to your Base Salary, your Base Salary
shall be deemed to be and have been $775,000 during the Salary Reduction Period.
Your Base Salary will be reviewed and may be adjusted by the Compensation
Committee of the Board annually on a time frame consistent with the review of
other executive officers, but in no event will your Base Salary be lower than
your initial Base Salary without giving effect to the Salary Reduction.


(b)You will also be eligible to participate in the Short Term Incentive Plan
(“STIP”) generally available to executive officers of the Trust. Your STIP
target potential (“STIP Target”) will be 125% of your Base Salary at the start
of such year. Any STIP amount earned for a calendar year will be paid to you on
or before March 15 of the following calendar year, provided that you are still
actively employed by the Trust on the payment date.





--------------------------------------------------------------------------------



(c)You will also be eligible to participate in the Long Term Incentive Plan
(“LTIP”) generally available to executive officers of the Trust. Your LTIP
target award (“LTIP Target”) will not be less than $3,000,000 beginning in 2021.
To the extent that the Trust’s shareholder approved incentive plan limits the
shares that can be issued to you, awards shall be settled in cash.


(d)In addition to, and separate from, the STIP award and LTIP award
opportunities set forth in paragraph 3(b) and (c) above, you will also be
entitled to a grant of that number of restricted common shares of beneficial
interest in the Trust equal to the sum of $1,500,000 divided by the closing
price of such shares on the Effective Date, which restricted shares will vest in
full on June 30, 2025, the last day of the Current Term, subject to your
continued employment with the Trust or one of its subsidiaries through such date
(the “Extension Award”). The terms and conditions of the Extension Award will be
as set forth in an award agreement (the terms of which will not be inconsistent
with the terms of this Agreement).


4.Employee and Fringe Benefits
.
(a)In addition to your other compensation and subject to the terms and
conditions of such employee benefit and fringe benefit plans, during the Term
you will be entitled to receive from the Trust the same employee benefits,
including but not limited to 401(k) plan, medical, dental, disability and life
insurance and fringe benefits, as are generally made available from time to time
to other executive officers of the Trust. In addition, during the Term your
appropriate business expenses incurred on behalf of the Trust will be reimbursed
in accordance with the Trust’s policies and procedures. You will be entitled to
at least four (4) weeks of paid vacation annually, plus, if applicable, such
paid holidays, sick leave (if any) and personal days (if any) as the Trust may
provide for in its policies. During the Term, the Trust agrees to pay your full
individual membership dues, or corporate membership dues that provide you the
privileges of individual membership, for the National Association of Real Estate
Investment Trusts and the International Council of Shopping Centers. You agree
to participate to the extent practicable and consistent with your other duties
in the activities of such organizations for the benefit of the Trust. Finally,
with respect to any liabilities or claims asserted against you in your capacity
as an officer or trustee of the Trust, you will be covered by the
indemnification and liability insurance coverages referred to in paragraph 10(h)
below. In connection with any such asserted liabilities and claims, you will
also have the right to the advancement by the Trust to you of legal fees and
expenses on the same basis and to the same extent as any other executive officer
or trustee of the Trust. The Trust may not materially reduce the benefits
provided in this paragraph 4(a) during the two (2) year period following a
Change in Control.


(b)You will be responsible for payment of any applicable employee taxes on the
compensation and benefits provided to you by the Trust.


5.Termination
.
(a)Death. Your employment will terminate immediately upon your death.


(b)Disability. Your employment will terminate upon your receipt of written
notice of termination due to Disability. For purposes of this Agreement,
“Disability” will mean total and permanent disability, as defined under the
Trust’s long-term disability plan, which definition will be conclusive and
binding, or, if no such plan is then in effect, it will mean any long-term
disability or incapacity which (x) renders you unable, with or without
reasonable accommodation, to substantially perform your duties hereunder for one
hundred eighty (180) days during any 12-month period or (y) is reasonably
predicted to render you unable, with or without reasonable accommodation, to
substantially perform your duties for one hundred eighty (180) days during any
12-month period based upon the opinion of a physician mutually agreed on by the
Trust and you (or your representative in the event of your incapacity). For
clarity, the parties agree that your employment cannot be terminated by the
Trust due to Disability unless and until you have met all of the requirements to
be paid disability benefits under the Trust’s applicable long-term disability
plan, if any such plan is then in effect.





--------------------------------------------------------------------------------



(c)With Cause. The Trust will have the right, upon written notice to you, to
terminate your employment under this Agreement for Cause. Such termination will
be effective immediately upon such written notice or following any applicable
cure period. For purposes of this Agreement, termination of your employment for
“Cause” means termination of your employment by the Board for: (i) your
conviction of a felony or misdemeanor involving moral turpitude; (ii)
embezzlement, misappropriation of property of the Trust or any of its
subsidiaries or other acts of dishonesty or fraud in connection with your
employment; (iii) action by you consisting of willful malfeasance or gross
negligence, having a material adverse effect on the Trust; (iv) willful neglect
of significant job responsibilities that, if curable, is not promptly cured
after written notice; (v) willful or gross misconduct; or (vi) material willful
breach of or your duties of good faith or loyalty to the Trust that, if curable,
is not promptly cured after written notice.


(d)Change in Control. If your employment is terminated by the Trust without
Cause or you terminate your employment with Good Reason (as defined below) prior
to expiration of the Term and within 24 months after a Change in Control (as
defined below), the provisions of paragraph 6(d) below will apply. The term
“Change in Control” means:


(i)on or after the date of execution of this Agreement, any person (which, for
all purposes hereof, will include, without limitation, an individual, sole
proprietorship, partnership, unincorporated association, unincorporated
syndicate, unincorporated organization, trust, body corporate and a trustee,
executor, administrator or other legal representative) (a “Person”) or any group
of two or more Persons acting in concert becomes the beneficial owner, directly
or indirectly, of securities of the Trust representing, or acquires the right to
control or direct, or to acquire through the conversion of securities or the
exercise of warrants or other rights to acquire securities, 40% or more of the
combined voting power of the Trust’s then outstanding securities; provided that
for the purposes of this Agreement (A) “voting power” means the right to vote
for the election of trustees, and (B) any determination of percentage of
combined voting power will be made on the basis that (x) all securities
beneficially owned by the Person or group or over which control or direction is
exercised by the Person or group which are convertible into securities carrying
voting rights have been converted (whether or not then convertible) and all
options, warrants or other rights which may be exercised to acquire securities
beneficially owned by the Person or group or over which control or direction is
exercised by the Person or group have been exercised (whether or not then
exercisable), and (y) no such convertible securities have been converted by any
other Person and no such options, warrants or other rights have been exercised
by any other Person; or


(ii)a reorganization, merger, consolidation, combination, corporate
restructuring or similar transaction (an “Event”), in each case, in respect of
which the beneficial owners of the outstanding Trust’s voting securities
immediately prior to such Event do not, following such Event, beneficially own,
directly or indirectly, more than 60% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
trustees of the Trust and any resulting parent entity of the Trust in
substantially the same proportions as their ownership, immediately prior to such
Event, of the outstanding Trust voting securities; or


(iii)an Event involving the Trust as a result of which 40% or more of the
members of the board of trustees of the parent entity of the Trust or the Trust
are not persons who were members of the Board immediately prior to the earlier
of (x) the Event, (y) execution of an agreement the consummation of which would
result in the Event, or (z) announcement by the Trust of an intention to effect
the Event; or


(iv)the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Change in Control has occurred.


(e)Good Reason. You may terminate your employment for Good Reason. The term
“Good Reason” means the initial existence of one or more of the following
conditions arising without your consent:


(i)any substantial diminution in your authority, duties, or responsibilities as
stated above;





--------------------------------------------------------------------------------



(ii)any material reduction in your Base Salary (other than the Salary
Reduction), your target 125%-of-Base-Salary STIP award opportunity or your
target $3,000,000 LTIP award opportunity or, following a Change in Control, any
material reduction in your Base Salary rate, target STIP award opportunity or
target LTIP award opportunity from the most recent Base Salary rate (without
giving effect to the Salary Reduction) and target STIP and LTIP award
opportunities in effect immediately prior to the Change in Control;


(iii)a material breach by the Trust of any of its material obligations under
this Agreement; or


(iv)following a Change in Control, any relocation of the Trust’s principal
executive offices outside of a 75 mile radius from their prior location;
provided that no termination will be deemed to be for Good Reason hereunder
unless (i) you provide written notice to the Trust identifying the applicable
condition(s) constituting Good Reason within 90 days after the initial existence
of such condition(s), (ii) the Trust fails to remedy such condition(s) prior to
the end of a cure period extending until the end of the 30th day after the Trust
receives such notice, and (iii) you terminate your employment as a result of
such failure within 30 days after the end of such cure period.


(f)Resignation. Upon the termination of your employment with the Trust for any
reason, you shall be deemed to resign (i) from the Board (unless otherwise
agreed by you and the Trust) and the board of trustees or directors of any
subsidiary of the Trust and/or any other board to which you have been appointed
or nominated by or on behalf of the Trust, and (ii) from any position with the
Trust or any subsidiary of the Trust, including, but not limited to, as an
officer, director and trustee of the Trust and any of its subsidiaries. Promptly
upon request by the Trust, you agree to provide any written confirmation of such
resignation as is reasonably requested by the Trust.


6.Termination Benefits
.
(a)The amounts described in this paragraph 6 will be in lieu of any termination
or severance payments required by the Trust’s policy or applicable law (other
than continued medical or disability coverage to which you or your family are
entitled under the Trust’s then existing employment policies covering Trust
executives or then applicable law), and will constitute your sole and exclusive
rights and remedies with respect to the termination of your employment with the
Trust. Under any and all circumstances of termination, you will be entitled to
receive (i) payment for reimbursement of business expenses incurred by you but
not reimbursed prior to termination, in accordance with the Trust’s expense
reimbursement policies, in one lump sum within the 30-day period following the
date of your termination of employment, (ii) any unpaid portion of your Base
Salary under paragraph 3(a) above through the date of termination, payable
pursuant to and in accordance with the Trust’s normal payroll procedures and
(iii) any amounts accrued and due under the Trust’s benefit plans through the
date of termination payable pursuant to and in accordance with the terms and
conditions of such plans (the “Accrued Benefits”). The Trust may withhold from
any payments made under this paragraph 6 (or any other provision of this
Agreement) all federal, state, city or other taxes to the extent such taxes are
required to be withheld by applicable law.


(b)If your employment is involuntarily terminated by the Trust without Cause or
by you for Good Reason during the Term and paragraph 6(d) does not apply, you
will be entitled to the Accrued Benefits. In addition, subject to the execution
and non-revocation of a general release and waiver in favor of the Trust (the
“Release”) in a commercially reasonable form acceptable to the Trust, you will
be entitled to (i) any earned but not yet paid STIP awards for already completed
years or award cycles, payable pursuant to and in accordance with the terms and
conditions of such awards; provided, that payment for any STIP award for a
calendar year completed prior to the date of your termination will be paid
irrespective of whether you are employed by the Trust on the payment date, (ii)
a pro rata portion of your STIP award for the year of termination calculated
based on actual performance, payable when such STIP awards are paid to other
similarly situated executives, in the normal course consistent with past
practice, (iii) an amount equal to one and one-half (1.5) times the sum of your
annual Base Salary and annual STIP award (calculated based on the average STIP
award for your previous two most recently completed bonus years for which bonus
determinations have already been communicated) payable in equal monthly
installments for a period of eighteen (18) months following the date of your
termination of employment with the Trust (the “Termination Date”), (iv) the
following treatment with respect to the restricted shares, restricted share
units, performance shares or



--------------------------------------------------------------------------------



other equity or equity-based awards granted to you by Trust or any of its
subsidiaries in connection with your employment (collectively, the “Equity
Awards”): (A) immediate vesting of a number of the unvested restricted shares
granted to you as an inducement award pursuant to paragraph 3(d) of the Prior
Agreement equal to the lesser of (I) 97,886 shares or (II) all of such
restricted shares that remain unvested, (B) to the extent such termination
occurs prior to December 31, 2020 (which is the end of the applicable
performance period), immediate vesting and settlement/pay out, at target, of
293,657 of the performance shares granted to you as an inducement award pursuant
to paragraph 3(d) of the Prior Agreement, (C) immediate vesting of the Extension
Award in full and (D) with respect to all other Equity Awards, treatment in
accordance with the terms of such Equity Awards, and (v) reimbursement for you
and your eligible dependents on a monthly basis for your COBRA payments for
health benefits for a period of up to eighteen months, provided, however, that
if you obtain new full-time employment (other than self-employment) during the
18-month period that makes you eligible for coverage under the new employer’s
group health plan, the Trust’s obligation to reimburse any COBRA premiums will
cease at the end of the month in which you become eligible for coverage under
the new employer’s group health plan.


(c)If your employment is terminated during the Term because of your death or
Disability, you will receive the Accrued Benefits. In addition, subject to the
execution and non-revocation of the Release, you (or your estate) will be
entitled to (i) any earned but not yet paid STIP awards for already completed
years or award cycles, payable pursuant to and in accordance with the terms and
conditions of such awards; provided, that payment for any STIP award for a
calendar year completed prior to the date of your termination will be paid
irrespective of whether you are employed by the Trust on the payment date, (ii)
a pro-rata portion of your STIP award for the year of termination based on
actual performance, payable when such STIP awards are paid to other similarly
situated executives, in the normal course consistent with past practice, (iii)
an amount equal to one and one-half (1.5) times the sum of your annual Base
Salary and annual STIP award (calculated based on the average STIP award for
your previous two most recently completed bonus years for which bonus
determinations have already been communicated) payable in equal monthly
installments for a period of eighteen (18) months following the Termination
Date, (iv) the following treatment with respect to the Equity Awards: (A)
immediate vesting of any unvested restricted shares granted to you as an
inducement award pursuant to paragraph 3(d) of the Prior Agreement, (B)
immediate vesting of the performance shares granted to you as an inducement
award pursuant to paragraph 3(d) of the Prior Agreement, which shall be
settled/paid out as though you remained employed by the Trust on the date that
the Trust’s performance for the applicable performance period is certified
pursuant to the terms of the award agreement evidencing such performance shares
and (C) with respect to all other Equity Awards, treatment in accordance with
the terms of such Equity Awards and (v) reimbursement for you and your eligible
dependents on a monthly basis for any COBRA payments for health benefits for a
period of up to eighteen months. You agree that the Trust, at its expense, may
seek to obtain one or more insurance policies to cover, in full or in part, the
benefits payable to you pursuant to this paragraph 6(c), and you agree to
reasonably cooperate in connection with any request by the Trust for your
assistance in obtaining or maintaining any such insurance policies, including,
without limitation, completion of one or more physical medical exams.


(d)If your employment is terminated by the Trust prior to expiration of the Term
and within 24 months after a Change in Control without Cause or you terminate
your employment for Good Reason prior to the expiration of the Term and within
24 months after a Change in Control, you will receive the Accrued Benefits. In
addition, subject to the execution and non-­revocation of the Release, you will
be entitled to (i) any earned but not yet paid STIP awards for already completed
years or award cycles, payable pursuant to and in accordance with the terms and
conditions of such awards; provided, that payment for any STIP award for a
calendar year completed prior to the date of your termination will be paid
irrespective of whether you are employed by the Trust on the payment date, (ii)
a pro-rata portion of your STIP award for the year of termination based on
actual performance, payable pursuant to and in accordance with the terms and
conditions applicable to such STIP award, (iii) an amount equal to the product
of 2.0 multiplied by the sum of (A) your annual Base Salary, plus (B) your
annual STIP award at the STIP Target, each for the calendar year in which the
termination occurs payable in equal monthly installments for a twenty-four (24)
month period following your Termination Date, (iii) the following treatment with
respect to the Equity Awards: (A) immediate vesting of a number of the unvested
restricted shares granted to you as an inducement award pursuant to paragraph
3(d) of the Prior Agreement equal to the lesser of (I) 97,886 shares or (II) all
of such restricted shares that remain unvested, (B) to the extent such
termination occurs prior to December 31, 2020 (which is the end of the
applicable performance period), immediate vesting and settlement/pay out, at
target, of



--------------------------------------------------------------------------------



293,657 of the performance shares granted to you as an inducement award pursuant
to paragraph 3(d) of the Prior Agreement, (C) immediate vesting of the Extension
Award in full and (D) with respect to all other Equity Awards, treatment in
accordance with the terms of such Equity Awards and (iv) reimbursement on a
monthly basis for COBRA payments for health benefits for a period of eighteen
months for you and your eligible dependents; provided, however, that if you
obtain new full-time employment (other than self-employment) during the 18-month
period that makes you eligible for coverage under the new employer’s group
health plan, the Trust’s obligation to reimburse any COBRA premiums will cease
at the end of the month in which you become eligible for coverage under the new
employer’s group health plan. For avoidance of doubt, you will not be entitled
to any gross-up payments under this Agreement with respect to any severance
payments or other payments or benefits in the event that any excise tax under
Section 280G or any other provision of the Internal Revenue Code of 1986, as
amended (the “Code”), is imposed on you.


(e)Any payment or benefit provided under this paragraph 6 that is subject to the
execution and non-revocation of the Release will not be paid or commence until
the expiration of the sixty (60) day period commencing on the Termination Date,
provided, that such Release becomes valid, effective and non-revocable prior to
the expiration of this sixty (60) day period. All payments and benefits delayed
pursuant to this paragraph (whether they would have otherwise been payable in a
single lump sum or in installments in the absence of such delay) will be paid or
reimbursed in the first regular payroll period of the Trust following the
expiration of such sixty (60) day period, in the a lump sum, and any remaining
benefits and payments will be paid or provided in accordance with the normal
payment dates specified for them herein. For the avoidance of doubt, any payment
or benefit subject to the execution of the Release, will be forfeited and you
will not be entitled to receive any such payment or benefit under this paragraph
6 in the event such Release does not become effective, valid and non-revocable
prior to the expiration of this sixty (60) day period. In addition, subject to
your execution of the Release and the expiration of the related revocation
period, any termination or forfeiture of unvested equity and equity-based awards
eligible for acceleration of vesting pursuant to this paragraph 6 that otherwise
would have occurred on or within 60 days after your Termination Date will be
delayed until the 60th day after such date (but, in the case of any option, not
later than the expiration of the term of the option) and will occur only to the
extent such equity or equity-based awards do not vest pursuant to this paragraph
6.


(f)You will have no obligation to mitigate the payment of any amounts payable
pursuant to this paragraph 6 or otherwise under this Agreement by seeking or
obtaining other employment following the termination of your employment with the
Trust, and no amounts received by you from any such future employment with any
person or entity shall be offset against any amounts owed to you under this
Agreement.


7.Confidentiality/Non-solicitation/Non-competition/Nondisparagement
.
(a)During your employment with the Trust and thereafter, except as required by
your duties to the Trust or by law or legal process, you will not disclose or
make accessible to any person or entity or use in any way for your own personal
gain or to the Trust’s detriment any confidential information relating to the
business of the Trust or its affiliates; provided, however, that “confidential
information” will not include information which: (i) is already generally
available to, or becomes generally available to, the public other than as a
result of your unauthorized disclosure; (ii) is disclosed to third parties
without restriction with the prior permission of the Trust; (iii) is disclosed
to you by a third party who is not an affiliate or employee, or a customer or
other business relation of, the Trust, and who is under no duty of
non-disclosure with respect to such information; or (iv) is known within the
industry outside of the Trust other than due to a breach of this confidentiality
restriction by you. Notwithstanding the above, nothing herein will restrict your
ability (i) to disclose any information required to be disclosed by law or by
any governmental agency or to respond truthfully to any governmental agency
inquiry or to any legal process, provided that if such process is initiated by a
party other than a governmental agency or commission, you shall provide prompt
notice to the Trust of such legal process such that the Trust shall have a
reasonable opportunity to contest a disclosure pursuant to such legal process,
and/or (ii) to discuss matters relating to you and your job duties and
responsibilities and/or your compensation and employment arrangements on a
confidential basis with your legal counsel, accountant and other advisors,
and/or (iii) to discuss Trust matters with the Trust’s inside and outside legal
counsel, outside accountants, bankers, investment bankers and other advisors.
Further notwithstanding the above, pursuant to the federal Defend Trade Secrets
Act of 2016, you shall not be held criminally or civilly liable under any



--------------------------------------------------------------------------------



federal or state trade secret law for the disclosure of a trade secret that (a)
is made (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (b) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. Upon termination of your employment with the
Trust for any reason, you will promptly return to the Trust all confidential
materials property of the Trust or its affiliates over which you exercise any
control, but you will continue to have the right to retain your personal files
including, without limitation, any such files that pre-date the commencement of
your employment with the Trust and any data or documents that relate to this
Agreement or otherwise relate to your employment and compensation arrangements
as an executive officer of the Trust. Nothing in the Agreement shall be
interpreted or applied to prohibit you from disclosing matters that are
protected under any applicable whistleblower laws, including reporting possible
violations of laws or regulations, or responding to inquiries from, or
testifying before, any governmental agency or self-regulating authority, all
without notice to or consent from the Trust.


(b)You will not at any time during your employment with the Trust, and for a
period of two years after the termination of such employment for any reason,
except in the good faith performance of your duties to the Trust, directly or
indirectly, induce or solicit any employee of the Trust or any of its
subsidiaries to leave the employ of, any independent contractor to terminate any
independent contractor relationship with, or any customer, tenant, lender or
other party which transacts business with the Trust to adversely change any
relationship with, the Trust or any of its subsidiaries; provided, that
following the termination of your employment you may solicit the employment of
up to two administrative, non-officer, employees of the Trust.


(c)You will not at any time during your employment with the Trust, and for a
period of one year following the termination of such employment for any reason
during the Term, directly or indirectly, aid, assist, participate in, consult
with, render services for, accept a position with, become employed by, or
otherwise enter into any relationship with (other than being a passive investor
in or being a customer of) any of the companies listed on Annex A to this
Agreement (or any of their successors or subsidiaries), which companies you
acknowledge are competitors of the Trust as of the Effective Date, or any other
company that, on the Termination Date, is engaged in or actively planning to
engage in owning, operating, acquiring, disposing of and/or leasing open-air
shopping centers in one or more of the principal geographic markets in which the
Trust (or its subsidiaries) owns or operates open-air shopping centers as either
a substantial portion of such company’s business or on a scale that would make
such company a substantial competitor of the Trust (the “Competing Business”)
and that is set forth on a list provided to you by the Trust within 30 days of
the Termination Date (each, a “Competitor”). To the extent you do not agree that
any Competitor constitutes a Competing Business, you must provide notice to the
Company within 15 days of your receipt of the list of Competitors identifying
each Competitor that you do not agree constitutes a Competing Business, provided
that you further agree that any Competitor not referenced in such notice shall
be deemed to be a Competing Business and the restrictions of this paragraph 7(c)
shall apply to such Competitor. If not agreed upon by you and the Trust, the
determination of whether a Competitor constitutes a Competing Business to which
the restrictions of this paragraph 7(c) apply will be made in the same manner as
any other dispute arising under this Agreement, if and to the extent formal
proceedings are initiated by either party regarding such matter, without a
presumption that it is or is not a Competing Business. Notwithstanding the
foregoing, nothing in this paragraph 7(c) shall restrict your ability to render
services for, accept a position with, become employed by, or otherwise enter
into any relationship with any Competitor that is primarily engaged in a
business other than the Competing Business so long as (x) open-air shopping
centers comprise less than 10% of the total portfolio value of such Competitor
on the Termination Date and (y) the services you provide to such Competitor
relate to such Competitor’s business as a whole or total portfolio (e.g., as
chief executive officer or portfolio manager) and not exclusively or
disproportionately to such Competitor’s open-air shopping center business.


(d)During and following your employment with the Trust, you will not defame,
disparage or otherwise speak or write in a derogatory manner about the Trust or
any of its subsidiaries or any of their properties, trustees, officers,
employees or representatives, and the Trust will not defame, disparage or
otherwise speak or write in a derogatory manner about you.


(e)During and after your employment, you shall cooperate with the Trust in the
defense or prosecution of any claims or actions now in existence or which may be
brought in the future against or on behalf of



--------------------------------------------------------------------------------



the Trust or any of its subsidiaries which relate to events or occurrences that
transpired while you were employed by the Trust. Your cooperation in connection
with such claims or actions shall include, but not be limited to, being
available to meet with counsel to prepare for discovery or trial and to act as a
witness on behalf of the Trust as reasonably requested by the Trust and at
mutually convenient times. During and after your employment, you also shall
cooperate with the Trust in connection with any investigation or review of any
federal, state or local regulatory authority as any such investigation or review
relates to events or occurrences that transpired while you were employed by the
Trust. The Trust shall provide you with compensation on an hourly basis
calculated at your final Base Salary rate for requested litigation and
regulatory cooperation that occurs after your termination of employment, and
reimburse you for all costs and expenses incurred in connection with his
performance under this paragraph, including, without limitation, reasonable
attorneys’ fees and costs; provided that your right to such compensation shall
not apply to time spent in activities that could have been compelled pursuant to
a subpoena, including testimony and related attendance at depositions, hearings
or trials.


(f)Paragraphs 7(a), 7(b), 7(c) and 7(d) above are intended to protect
confidential information, relationships and competitive prospects of the Trust
and its affiliates, and relate to matters which are of a special and unique
character, and their violation could cause irreparable injury to the Trust, the
amount of which would be extremely difficult, if not impossible, to determine
and cannot be adequately compensated by monetary damages alone. Therefore, if
you breach or threaten to breach any of those paragraphs, in addition to any
other remedies which may be available to the Trust under this Agreement or at
law or equity, the Trust may obtain an injunction, restraining order, or other
equitable relief against you and such other persons and entities as are
appropriate.


8.Continuation of Employment Beyond Term. There is not, nor will there be,
unless in writing signed by both of us, any express or implied agreement as to
your continued employment with the Trust after the Term.


9.Section 409A


(a)Anything in this Agreement to the contrary notwithstanding, if at the time of
your separation from service within the meaning of Section 409A of the Code, the
Trust determines that you are a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that you become entitled to under this Agreement on account of your separation
from service would be considered deferred compensation, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after your separation from service, or (B)
your death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule. Any such delayed cash
payment shall earn interest at an annual rate equal to the applicable federal
short-term rate published by the Internal Revenue Service for the month in which
the date of separation from service occurs, from such the date on which such
payment was originally due until its payment.


(b)All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Trust or incurred by you during the time
periods set forth in this Agreement. All reimbursements shall be paid as soon as
administratively practicable, but in no event shall any reimbursement be paid
after the last day of the taxable year following the taxable year in which the
expense was incurred. The amount of in-kind benefits provided or reimbursable
expenses incurred in one taxable year shall not affect the in-kind benefits to
be provided or the expenses eligible for reimbursement in any other taxable year
(except for any lifetime or other aggregate limitation applicable to medical
expenses). Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.


(c)To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon your
termination of employment, then such payments or benefits shall be payable only
upon your “separation from service.” The determination of whether and when a
separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A-1(h).





--------------------------------------------------------------------------------



(d)The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.


(e)The Trust makes no representation or warranty and shall have no liability to
you or any other person if any provisions of this Agreement are determined to
constitute deferred compensation subject to Section 409A of the Code but do not
satisfy an exemption from, or the conditions of, such Section.


10.Miscellaneous
.
(a)This Agreement is the complete agreement between the parties hereto relating
to the subject matter hereof and may be modified only by written instrument
executed by the Trust and you. This Agreement supersedes the Prior Agreement in
its entirety, which shall be of no further force and effect from and after the
Effective Date. Additionally, you and the Trust acknowledge and agree that (i)
the Trust’s Change in Control Policy dated May 14, 2013 does not apply to you
notwithstanding anything therein to the contrary and (ii) except as specifically
provided herein, this Agreement does not supersede the terms of any of the
Equity Awards or any equity award agreement between you and the Trust or the
terms of any of the Trust’s equity incentive plans applicable thereto.


(b)This Agreement will be governed by and construed in accordance with the laws
of the State of New York.


(c)The provisions of this Agreement, will be deemed severable, and if any part
of any provision is held illegal, void or invalid under applicable law, such
provision will be changed to the extent reasonably necessary to make the
provision, as so changed, legal, valid and binding. If any provision of this
Agreement is held illegal, void or invalid in its entirety, the remaining
provisions of this Agreement will not in any way be affected or impaired but
will remain binding in accordance with their terms.


(d)This Agreement will be binding upon and will inure to the benefit of the
Trust and its successors and assigns but is personal to you and cannot be sold,
assigned or pledged by you without the Trust’s written consent, other than the
assignment of economic rights under this Agreement to your estate, heirs, legal
representative(s) or beneficiaries in the case of your death or disability.


(e)We will give notices under this Agreement to you in writing by personal
delivery, nationally recognized overnight mail service or certified or
registered mail at your address, as listed on our records at the time of the
notice, and you will give notices to us in writing in care of the Chair of the
Board. Any such notice will be deemed given when delivered or mailed in
accordance with the preceding sentence.


(f)The Trust’s obligations are contingent upon your representation and warranty
that you are not bound by any agreements, restrictive covenants, court orders,
laws or regulations, and that you have no obligation or commitments of any kind,
that would prevent, restrict, hinder or interfere with your employment during
the Term.


(g)The failure of either party to enforce any provision or provisions of this
Agreement will not in any way be construed as a waiver of any such provision or
provisions as to any future violations thereof, nor prevent that party
thereafter from enforcing each and every other provision of this Agreement. The
rights granted the parties herein are cumulative and the waiver of any single
remedy will not constitute a waiver of such party’s right to assert all other
legal remedies available to it under the circumstances.


(h)You will be entitled to full indemnification by the Trust as provided in the
Trust’s Declaration of Trust and Bylaws with respect to claims or liabilities
asserted against you based on your actions or failures to act in



--------------------------------------------------------------------------------



your capacity as an executive officer of and/or the Chief Executive Officer and
President of and/or, if and when applicable, a Trustee of the Trust. The Trust
will provide you with trustees’ and officers’ insurance which provides you with
insurance coverage that is substantially equivalent to the coverage that is
provided by the Trust to its other similarly-situated senior executives. Such
D&O type indemnification and insurance coverages will apply throughout the Term
and your period of employment at the Trust, and to any liabilities or claims
asserted for at least six (6) years after the termination of your employment.


(i)Bonus, incentive and equity compensation paid or provided to you, whether
pursuant to this Agreement or otherwise, shall be subject to the terms and
conditions of the Trust’s Recoupment Policy adopted by the Compensation
Committee of the Board on February 12, 2020 and any updated or new policy of
recoupment of compensation as shall be adopted from time to time in the future
by the Trust as it deems necessary or desirable to comply with the requirements
of Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(providing for recovery of erroneously awarded compensation), Section 304 of the
Sarbanes-Oxley Act of 2002 (providing for forfeiture of certain bonuses and
profits), and any implementing rules and regulations of the U.S. Securities and
Exchange Commission and applicable listing standards of a national securities
exchange adopted in accordance with any such Act.


(j)In the event that a “Change in Control” (as defined in Section 280G of the
Code) occurs with respect to the Trust, if the cash severance, accelerated
equity award vesting or payouts and other benefits provided for in this
Agreement or otherwise payable to you by the Trust (i) constitute “parachute
payments” within the meaning of Section 280G(b)(2) of the Code and (ii) but for
this paragraph 10(j), would be subject to the excise tax imposed by Section 4999
of the Code, then such severance benefits, accelerated equity award vesting or
payouts and/or other benefits will be either:


(a)delivered or provided to you in full with no reduction, or


(b)delivered or provided to you as to such lesser maximum extent which would
result in no portion of such severance benefits, accelerated equity vesting or
payouts or other benefits being subject to the excise tax under Section 4999 of
the Code,


whichever of the foregoing amounts, taking into account the applicable Federal,
State and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by you, on an after-tax basis, of the greatest amount of such
severance benefits, accelerated equity award vesting or payouts and other
benefits, notwithstanding that all or some portion of such severance benefits or
such other items may be taxable under Section 4999 of the Code.


(i)If a reduction in the severance and other benefits and/or accelerated equity
award vesting or payouts constituting “parachute payments” is necessary so that
no portion of such severance or other benefits and such vesting or payouts is
subject to the excise tax under Section 4999 of the Code, the reduction will
occur in the following order and, in each case, in reverse chronological order
beginning with the “parachute payments” that are to be paid the furthest in time
from consummation of the transaction that is subject to Section 280G of the
Code: (1) cash payments not subject to Section 409A of the Code; (2) cash
payments subject to Section 409A of the Code; (3) equity-based payments and
acceleration; and (4) non-cash forms of benefits; provided that in the case of
all the foregoing “parachute payments” all amounts or payments that are not
subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be
reduced before any amounts that are subject to calculation under Treas. Reg.
§1.280G-1, Q&A-24(b) or (c).


(ii)For the avoidance of doubt, the provisions of this paragraph 10(j) will
override any greater limitation on the amounts payable to you set forth in any
plan of the Trust or in any otherwise applicable award agreement.


(iii)The determination of whether and to what extent any payment to you
(including accelerated vesting of equity awards) constitutes a “parachute
payment” and, if so, the amount of any payment reductions under this paragraph
10(j) and the amount to be paid to you and the time of payment pursuant to this
paragraph 10(j) will be made by an independent accounting firm (the “Accounting
Firm”) selected by the Trust or its



--------------------------------------------------------------------------------



outside legal counsel prior to the Change in Control. The Accounting Firm will
be a nationally recognized United States public accounting firm which has not,
during the two years preceding the date of its selection, acted in any way on
behalf of (i) the Trust or any affiliate thereof or (ii) you.


(iv)The Trust will cause the Accounting Firm to provide detailed supporting
calculations of its determinations to the Trust and you. All fees and expenses
of the Accounting Firm in connection with any of the determinations called for
in this paragraph 10(j) will be borne solely by the Trust.


(v)For purposes of making the calculations required by this paragraph 10(j), the
Accounting Firm may make reasonable assumptions and approximations concerning
applicable taxes and relevant factual information and may rely on reasonable,
good faith interpretations concerning the application of Sections 280G and 4999
of the Code. The Company and you will furnish to the Accounting Firm such
information and documents as the Accounting Firm may reasonably request in order
to make a determination under this Section.


(vi)The Accounting Firm engaged to make the determinations hereunder will
provide its calculations, together with detailed supporting documentation, to
the Trust and you within 15 calendar days after the date on which your right to
the severance benefits, accelerated equity award payouts or other payments is
triggered (if requested at that time by the Trust or you) or such other time as
requested by the Trust or you.


(vii)In the event that the Accounting Firm will determine that receipt of any
payments (including accelerated vesting of equity awards) or distributions by
the Trust in the nature of compensation to or for your benefit, whether paid or
payable pursuant to this Agreement or otherwise (a “Payment”) would subject you
to the excise tax under Section 4999 of the Code, the Accounting Firm will
determine whether to reduce any of the Payments paid or payable pursuant to this
Agreement (the “Agreement Payments”) to the Reduced Amount (as defined below).
The Agreement Payments will be reduced to the Reduced Amount only if the
Accounting Firm determines that you would have a greater Net After-Tax Receipt
(as defined below) of aggregate Payments if your Agreement Payments were reduced
to the Reduced Amount. If the Accounting Firm determines that you would not have
a greater Net After-Tax Receipt of aggregate Payments if your Agreement Payments
were so reduced, then you will receive all Agreement Payments to which you are
entitled under this Agreement.


(viii)If the Accounting Firm determines that aggregate Agreement Payments should
be reduced to the Reduced Amount, the Trust will promptly give you notice to
that effect and a copy of the detailed calculation thereof. All determinations
made by the Accounting Firm under this paragraph 10(j) will be binding upon the
Trust and you and will be made as soon as reasonably practicable and in no event
later than fifteen (15) days following the date of termination or other event
triggering any Payment. For purposes of reducing the Agreement Payments to the
Reduced Amount, only amounts payable under this Agreement (and no other
Payments) will be reduced.


(ix)As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Trust to
or for your benefit pursuant to this Agreement which should not have been so
paid or distributed (“Overpayment”) or that additional amounts which will have
not been paid or distributed by the Trust to or for the benefit of you pursuant
to this Agreement could have been so paid or distributed (“Underpayment”), in
each case, consistent with the calculation of the Reduced Amount hereunder. In
the event that the Accounting Firm, based upon the assertion of a deficiency by
the Internal Revenue Service against either the Trust or you which the
Accounting Firm believes has a high probability of success determines that an
Overpayment has been made, you will pay any such Overpayment to the Trust
promptly (and in no event later than 60 days following the date on which the
Overpayment is determined) together with interest at the applicable federal rate
provided for in Section 7872(f) (2) of the Code; provided, however, that no
amount will be payable by you to the Trust if and to the extent such payment
would not either reduce the amount on which you are subject to tax under Section
1 and Section 4999 of the Code or generate a refund of such taxes. In the event
that the Accounting Firm, based upon controlling precedent or substantial
authority, determines that an Underpayment has occurred, any such Underpayment
will be paid promptly (and in no event later than 60 days following the date on
which the Underpayment is determined) by



--------------------------------------------------------------------------------



the Trust to or for your benefit together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code.


(x)For purposes hereof, the following terms have the meanings set forth below:


(A)“Reduced Amount” will mean the greatest amount of Agreement Payments that can
be paid that would not result in the imposition of the excise tax under Section
4999 of the Code if the Accounting Firm determines to reduce Agreement Payments
pursuant to this paragraph 10(j).


(B)“Net After-Tax Receipt” will mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on you with respect thereto under Sections 1
and 4999 of the Code and under applicable state and local laws, determined by
applying the highest marginal rate under Section 1 of the Code and under state
and local laws which applied to your taxable income for the immediately
preceding taxable year, or such other rate(s) as the Accounting Firm determined
to be likely to apply to you in the relevant tax year(s).


(xi)Subject to the above provisions of this paragraph 10(j), any good faith
determinations of the Accounting Firm made hereunder will be final, binding, and
conclusive upon the Trust and you.


(k)The Trust and you acknowledge that your duties as President and CEO will
include the discretion and authority, with Board approval, to designate the
location of the executive offices and/or the principal place of business of the
Trust.


(l)Any controversy or claim arising out of or relating to this Agreement or the
breach thereof or otherwise arising out of your employment or the termination of
that employment (including, without limitation, any claims of unlawful
employment discrimination or retaliation, whether based on race, religion,
national origin, sex, gender, age, disability, sexual orientation, or any other
protected class under applicable law, including without limitation any statute)
shall, to the fullest extent permitted by law, be settled by arbitration in any
forum and form agreed upon by the parties or, in the absence of such an
agreement, under the auspices of JAMS in New York City, New York in accordance
with the JAMS Employment Arbitration Rules, including, but not limited to, the
rules and procedures applicable to the selection of arbitrators. In the event
that any person or entity other than you and the Trust may be a party with
regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration subject to such other person or entity’s agreement. You
understand that you may only bring such claims in your individual capacity, and
not as a plaintiff or class member in any purported class proceeding or any
purported representative proceeding. You further understand that, by signing
this Agreement, you and the Trust are giving up any right that either you or the
Trust may have to a jury trial on all claims that you or the Trust may have
against each other. Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. This paragraph 10(l) shall be
specifically enforceable. Notwithstanding the foregoing, this paragraph 10(l)
shall not preclude either party from pursuing a court action for the sole
purpose of obtaining a temporary restraining order or a preliminary injunction
in circumstances in which such relief is appropriate, including without
limitation relief sought under paragraphs 7(a), 7(b), 7(c) and 7(d); provided
that any other relief shall be pursued through an arbitration proceeding
pursuant to this paragraph 10(l).


(m)You shall be required to pay an arbitration fee to initiate any arbitration
equal to what you would be charged as a first appearance fee in court. The Trust
shall advance the remaining fees and costs of the arbitrator. However, to the
extent permissible under the law, and following the arbitrator’s ruling on the
matter, the arbitrator may rule that the arbitrator’s fees and costs be
distributed in an alternative manner. Each party shall pay his or its own costs
and attorneys’ fees, if any. If, however, either party prevails on a statutory
claim that affords the prevailing party attorneys’ fees, the arbitrator shall
apply applicable legal principles concerning the award of attorneys’ fees and
award attorneys’ fees to the prevailing party as applicable.


(n)You agree that all obligations of the Trust to make payments or provide
benefits to you may be satisfied by the Trust causing the Employer (or any other
subsidiary of the Trust) to make such payments or provide such benefits in the
same manner and at the same time as the Trust is obligated to do so pursuant to
this Agreement



--------------------------------------------------------------------------------



.
(o)This Agreement may be executed in separate counterparts, each of which shall
be treated as an original and all of which taken together shall constitute one
and the same agreement.


[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



If this Agreement correctly expresses our mutual understanding, please sign and
date the enclosed copy and return it to us.


Very truly yours,


RPT REALTY


By: /s/ Heather Ohlberg
Heather Ohlberg
Executive Vice President and General Counsel




The terms of this Agreement are accepted and agreed to on the date set forth
below:


/s/ Brian Harper
Brian Harper


Date: June 11, 2020



--------------------------------------------------------------------------------



Annex A


Federal Realty Investment Trust


Regency Centers Corporation


Weingarten Realty Investments


Retail Properties of America, Inc.


Acadia Realty Trust


Kite Realty Group Trust


Saul Centers, Inc.


Cedar Realty Trust, Inc.


Urstadt Biddle Properties, Inc.


Kimco Realty Group Trust


Brixmor Property Group


SITE Centers Corp.


Edens & Avant Inc.


Rouse Properties


Brookfield Property REIT Inc. (fka General Growth Properties, Inc.)


Brookfield Properties (Retail Platforms Only)


D.R.A. Properties


Washington Prime


Retail Opportunities Investments Corp.


Urban Edge


Blackstone (Retail Platforms Only)


Agree Realty Corporation


Seritage Growth Properties

